Citation Nr: 0104384	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical 
spine/bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include secondary to service connected healed 
compound fracture of the right tibia and fibula.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include secondary to service connected healed 
compound fracture of the right tibia and fibula.

4.  Entitlement to service connection for a left knee 
disorder, to include secondary to service connected healed 
compound fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran had active service from June 
1973 to June 1977 and from September 1977 to July 1986.

In a September 2000 informal brief on appeal, the veteran's 
representative raised a claim for service connection for 
bladder cancer and claims for separate ratings for arthritis 
of the right knee and for a muscle injury.  As these issues 
have not been adjudicated, they are referred to the RO for 
any action deemed appropriate.


REMAND

There has been a significant change in the law subsequent to 
the certification of the claims for appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Finally, the Act requires conducting a thorough and 
contemporaneous medical examination of the veteran.  In this 
regard, the examiner who performed a November 1995 VA 
examination stated in a February 1996 addendum that she could 
not confirm that the cause of the veteran's ankle, hip and 
left knee pain was his service connected residuals of a 
compound fracture of the right tibia and fibula.  The Board 
finds that, in compliance with the Act, another VA 
examination is required here.

In light of the above, the veteran's claims are REMANDED for 
the following:

1.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate examiner, to 
determine the nature and etiology of any 
cervical spine, shoulder, ankle, hip and 
left knee disorders found to be present.  
All necessary studies and/or tests should 
be conducted.  The veteran's claims files 
should be made available to the examiner 
for review.  The examiner is requested to 
identify any diagnosed disorders, and 
then to offer an opinion as to whether it 
is as likely as not that the veteran 
currently suffers from ankle, hip and 
left knee disorders that are the result 
of or aggravated by his service connected 
healed compound fracture of the right 
tibia and fibia.  Likewise, the examiner 
is requested to ascribe an etiology of 
any identified cervical spine/bilateral 
shoulder disorder identified.  Such 
opinion should be based on a clinical 
examination of the veteran and a review 
of the relevant service medical records 
and other pertinent medical evidence 
contained in the claims file.  If no 
disorders are found, the examiner should 
so indicate.  Any medical opinion offered 
should be reconciled with all other 
medical opinions of record.  Further, a 
complete rationale for all opinions 
expressed must be included in the 
typewritten examination report.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




